Citation Nr: 1610748	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-10 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right upper extremity disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1982 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for a headache disability were granted in a November 2015 rating decision.  Because the grants of service connection constituted a full grant of the benefits sought on appeal, those issues are no longer before the Board.

The issue of entitlement to payment for a spouse was raised by the record in a January 2016 Declaration of Status of Dependents form, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In May 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's right upper extremity disorder was due to or the result of her active service.





CONCLUSION OF LAW

The criteria for service connection for a right upper extremity disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
  
Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In her June 2004 claim, the Veteran asserted she had right hand numbness that began on January 7, 1987, which was denied by August 2005 and March 2008 rating decisions.

STRs show that in January 1985, a right upper extremity EMG did not reveal any evidence of myopathy.  While she injured her right hand in January 1987, the record does not show that any residual or chronic disability which resulted from this injury.  In fact, she had a normal examination of her right hand in March 1988.  However, her STRs document significant left upper extremity symptoms, for which she was granted service-connection.

After the Veteran's separation from service, she was not diagnosed with any right upper extremity disorder until August 2002, approximately 13 years after her separation from service, when she was diagnosed with degenerative joint disease of the hands.  A May 2005 head CT showed evidence of an old infarction.  In addition, the Veteran was involved in a motor vehicle accident in July 2006.

The Veteran was afforded a VA examination in June 2005.  She reported right upper extremity numbness.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner felt that the Veteran's numbness did not match radiculopathy or carpal tunnel syndrome, but symptoms were compatible with a left parietal stroke, which was shown by the May 2005 head CT.  The examiner opined that the Veteran's right upper extremity numbness was less likely than not related to the Veteran's active service.

The Veteran was afforded another VA examination in July 2007.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  She had a scar over the median nerve on the left wrist, but not on the right.  Her right wrist was tender, but not over the carpal tunnel or ulnar nerves.  The examiner noted that motor examination was difficult due to poor effort, but reported there was no localized weakness or muscle atrophy.  She had right wrist limitation of motion, but intact sensation.  She subjectively reported tingling in her right wrist.

The Veteran was afforded a third VA examination in November 2015.  She reported that her right upper extremity numbness and weakness began in the 1980s.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  She reduced 3+ to 5- out of 5 strength with muscle atrophy and abnormal reflexes, but she retained normal sensation.  She had moderate incomplete paralysis of the median and ulnar nerves.  However, the examiner opined that her right upper extremity disorder was less likely than not related or due to her active service.  The examiner supported the opinion by explaining that the Veteran's STRs showed diffuse muscle aches, weakness, fine hand tremor, a neck injury that resulted in left-sided dysesthesias, left upper extremity numbness, left hand sensory disturbance, and left sided parasthesias.  The examiner also noted that the Veteran had trauma to her right hand in January 1987.  However, the examiner specifically noted that the STRs did not note any complaints of right upper extremity numbness.

After weighing all the evidence, the Board finds the greatest probative value in the multiple VA examiners' opinions.  These opinions are consistent with the Veteran's STRs and post-service treatment records, which shows that her right upper extremity disorder was more consistent with injuries sustained after her separation from service. 

In addition, the Veteran has not submitted any evidence supporting her contention that her right upper extremity disorder was due to her active service.  

Consideration has been given to the Veteran's assertion that her right upper extremity disorder was due to her active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of an her right upper extremity disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Upper extremity disorders are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testings such as EMGs, x-rays, or MRIs are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of her right upper extremity disorder, she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that she has received any special training or acquired any medical expertise in evaluating musculoskeletal or neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran is considered competent to describe symptoms such as hand numbness.  Here, the Veteran has stated that she has experienced hand symptoms in service; but, while STRs show complaints of left upper extremity numbness, the first evidence of right upper extremity numbness is not until 13 years after her separation from service.  Additionally, the most probative medical evidence concluded that a current right upper extremity disability was not the result of the Veteran's military service.  

Accordingly, the criteria for service connection have not been, and the Veteran's claim is denied.


ORDER

Service connection for a right upper extremity disorder is denied.


____________________________________________
 MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


